



COURT OF APPEAL FOR ONTARIO

CITATION: Chaba v. Khan, 2020 ONCA 732

DATE: 20201116

DOCKET: C67094

Doherty, Hoy and Jamal JJ.A.

BETWEEN

Sam Chaba

Plaintiff (Respondent)

and

Muhammad Aslam Khan

Defendant (Appellant)

AND BETWEEN

Swat Emeraldmine and Marketing
Inc.

Plaintiff by Counterclaim (Appellant)

and

Surinder Chaba a.k.a. Sam
Chaba
, Monica Goyal and Jonathan MacKenzie

Defendants to the Counterclaim (
Respondent
)

Muhammad Aslam Khan, for the appellants

Richard H. Parker, Q.C., for the
respondent

Heard: In writing

On appeal from the judgment of Justice Grant
R. Dow of the Superior Court of Justice, dated May 22, 2019, with reasons reported
at 2019 ONSC 2093, and from the costs order, dated January 16, 2020, with
reasons reported at 2020 ONSC 154.

COSTS ENDORSEMENT

[1]

The respondent, as the successful party, is
entitled to costs of the appeal and costs appeal on a partial indemnity basis in
the claimed amount of $10,342.33, all inclusive, payable within 30 days of this
order.

Doherty
J.A.

Alexandra Hoy J.A.

M.
Jamal J.A.


